Citation Nr: 0717698	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 







INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The veteran has post-traumatic stress disorder attributable 
to his period of active duty.

CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that he developed post-traumatic stress 
disorder as a consequence of experiences during his service 
in Vietnam.  The veteran has recounted traumatic experiences 
such as being left for dead when he was caught under a boat 
during a landing on the Greek Coast and experiencing incoming 
mortar attacks.  The veteran also experienced various post-
service traumatic experiences while serving as a prison guard 
for 22 years, to include a fellow guard dying from having his 
throat cut. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.   If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

Upon review of the veteran's personnel records, the Board 
concedes that the veteran engaged in combat and therefore has 
a verified stressor.  The veteran's military specialty was in 
field artillery fire control.  The record demonstrates that 
the veteran participated in operations against Viet Cong 
guerilla forces in September 1967 and January 1968.  Finally, 
and most importantly, the veteran received the Presidential 
Unit Citation.  Thus, the Board concedes that he had combat 
service.  In light of the veteran's conceded combat service, 
the issue is whether he has post-traumatic stress disorder 
due to his combat.

The record contains various medical opinions indicating that 
the veteran has a current diagnosis of PTSD attributable to 
his period of active service.  At this juncture it is noted 
that the veteran began to experience difficulties while in 
service.  After ten days of duty in Vietnam, in September 
1967, the veteran was noted to have difficulties adjusting to 
military life and getting along with his peers.  Although he 
was free of gross emotional or psychiatric disturbance, he 
was held to be overtly nervous and easily startled.  His 
friends hinted that he was a coward because he was extra 
cautious on perimeter guard.  The examiner held that the 
veteran needed an additional trial of duty to determine if he 
could function in the combat zone and that, at that time, the 
stress of guard could be too much for him.  The veteran 
served in Vietnam from September 1968 to October 1969.

Post-service VA treatment records demonstrate that the 
veteran was diagnosed as having PTSD in April 2004.  The 
examiner noted that the veteran experienced combat trauma 
while in Vietnam, as well as during his employment as a 
prison guard.  At that time, the veteran was experiencing 
daily intrusive thoughts of Vietnam and intrusive prison 
thoughts a couple of times a week.  The veteran was also 
reexperiencing Vietnam when he heard a Vietnamese name.  

In June 2004, a VA examiner diagnosed the veteran as having a 
somatization disorder with dependent, histrionic and 
narcissistic personality traits.  The Board acknowledges that 
the June 2004 VA examiner held that the veteran's symptoms 
did not adequately meet the diagnostic criteria for PTSD and 
noted that the veteran had not identified combat stressors 
that meet the criteria for combat trauma.  Notwithstanding, 
the Board has already determined that the veteran engaged in 
combat.  Moreover, the claims folder was not available for 
the examiner's review prior to the examination and subsequent 
diagnosis.

In November 2004, the examiner noted that although the 
veteran was never injured and he never witnessed any of 
friends being injured, the veteran was struck by the 
whistling sounds of bullets.  At that time, the veteran was 
experiencing almost daily intrusive thoughts of the war and 
nightmares.  In January 2005, a VA treatment provider held 
that the veteran met the criteria for a diagnosis of chronic 
combat PTSD due to his symptoms of re-experiencing, avoidance 
and hypervigilance.  Subsequent VA treatment records confirm 
treatment and diagnosis of PTSD related to his period of 
service.  Additionally, the record contains a November 2005 
statement from his social worker in the VA PTSD program 
indicating that the veteran had chronic PTSD from his past 
combat trauma.  

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran has post-traumatic stress disorder attributable 
to his service in Vietnam.  There is a verified stressor in 
that he had combat service and he is currently diagnosed as 
having post-traumatic stress disorder due to combat service.  
Consequently, service connection for post-traumatic stress 
disorder is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


